 In the Matter of W.&W. PICKLE & CANNINGCO.,EMPLOYERandUNITED PACKINGHOUSE WORKERS OF AMERICA, CIO, PETITIONERCase No. 15-RC-228.Decided July 19,19k9DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Robert B.Stark, hearing officer of the National Labor Relations Board.Thehearing officer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Reynolds, Murdock, andGray].Upon the entire record in the case, the Board finds :1.The Employer is engaged in commerce within the meaning of theNational Labor Relations Act.2.The Petitioner is a labor organization claiming to representemployees of the Employer.3.The question concerning representation :On July 24, 1945, United Retail, Wholesale, and Department StoreEmployees, Local No. 406, CIO, herein called Local No. 406, was,certified by the Board as the exclusive bargaining representative ofthe Employer's production and maintenance employees,' and on Octo-ber 25, 1945, it entered into a collective bargaining contract with theEmployer.The contract was to continue in effect for 1 year and fromyear to year thereafter in the absence of written notice from eitherparty to the other, 30 days before any anniversary date. It appearsthat during the first year of the contract, Local No. 406 ceased to,function as the bargaining representative of the Employer's employeesand to administer its contract.Since that time, no meetings have beencalled, membership dues have not been collected, and individual griev-ances have been handled directly by the employees involved ratherthan through the grievance machinery established in the contract beiMatter of W. & W. Pickle & Canning Company,15-R-1393.85 N. L. R. B., No. 47.262 W. & W. PICKLE & CANNING Co.263tween Local No. 406 and the Employer.On April 16,1949, the parentbody of Local No. 406 advised the Board by a letter signed by itsSouthern Regional Director that Local 406 had been defunct for sometime and that its contract with the Employer was not regarded by theparent body as being in effect at that time.At the hearing, the Employer admitted that Local No. 406 is a de-funct labor organization but it contended that until Local No. 406 is-decertified in a Board conducted election, the Petitioner may not peti-tion for certification for itself.We find no merit to this contention.There is no requirement in the Act that once the Board has certified alabor organization as a bargaining agent, that labor organization mustbe decertified before the Board may entertain the petition of a rivalunion.A certified union is entitled to enjoy its status as exclusive bar-gaining agent free from challenge by a rival union for 1 year after the-certificate has issued, but after the certification year has expired, theBoard will entertain the petition of a rival union and proceed to anelection provided no contract bars the petition .2 In the instant case, al-most 4 years have elapsed since Local No. 406 was certified. Further-more, the present petition is not barred by the contract between LocalNo. 406 and the Employer because prior to the 1946 operative date ofthe automatic renewal clause in the contract, Local No. 406 became de-funct insofar as the employees involved herein are concerned.Theresult was that on that crucial date it was incapable of renewing thecontract on their behalf.3 In view of the foregoing, we find that thepresent petition is timely.After the close of the hearing in this case, the Employer filed amotion with the Board requesting that the petition be dismissed onthe ground that there is no question of representation currently be-fore the Board because the Employer "has formally notified [the Pe-titioner] that the company now recognizes that union as the exclusive;bargaining agency of its employees."Thereafter, the Petitioner filedan answer to the Employer's motion, urging the Board to deny the mo-tion and order an immediate election.As we recently held in theGen-e,ral Boxcase,' an employer's recognition of a union does not in and ofitself preclude the union from seeking a Board election and certifica-tion if it so desires.As it is clear that the Petitioner wishes the Boardto proceed to an election, we hereby deny the Employer's motion.We find that a question affecting commerce exists concerning the rep-resentation of employees of the Employer within the meaning of Sec-tion 9 (c) (1) and Section 2 (6) and (7) of the Act.2Matter ofGeneral Boo Company,82 N. L. R. B. 678.'Matter of Perfection Spring and Equipment Company,72 N. L. R. B. 590;Matter ofKoppers Company, Inc., 72N. L. R. B. 31.4Cited,supra,footnote 2. 264DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.We find that all the Employer's production and maintenance em-ployees, including city truck drivers and checkers 5 but excluding altsupervisors, constitute a unit appropriate for purposes of collectivebargaining within the meaning of Section 9 (b) of the Act.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for the pur-poses of collective bargaining with the Employer, an election by secret.ballot shall be conducted as early as possible, but not later than 30 days.from the date of this Direction, under the direction and supervisionof the Regional Director for the Region in which this case was heard,.and subject to Sections 203.61 and 203.62 of National Labor Relations.Board Rules and Regulations-Series 5, as amended, among the em-ployees in the unit found appropriate in paragraph numbered 4, above,,who were employed during the pay-roll period immediately precedingthe date of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who havesince quit or been discharged for cause and have not been rehired orreinstated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether or not they desire to be represented, for purposes of collectivebargaining, by United Packinghouse Workers of America, CIO.The checkers check packing cases to the packers and have no supervisory authority-over the packers or other employees.